                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION

FRANCIS KEISTER,                              )
    Plaintiff,                                )
                                              )
v.                                            )      Case No. 3:20-cv-00862
                                              )      Judge Richardson / Frensley
AMAZON.COM, INC. and                          )
AMAZON DHAI,                                  )
    Defendant.                                )


                             REPORT AND RECOMMENDATION

          This matter is before the Court upon Defendant’s Motion to Dismiss pursuant to Fed. R.

Civ. P. 12(b)(6). Docket No. 22. Defendant has contemporaneously filed a supporting

Memorandum of Law arguing that Plaintiff has failed to state a claim upon which relief can be

granted because he has failed to allege the requisite elements of negligence and negligent hiring,

and because Plaintiff’s claims are barred by the exclusive remedy provision of the Tennessee

Worker’s Compensation Act. Docket No. 23.

          Plaintiff has filed a Response and supporting Memorandum, which consist largely of

additional averments that are unrelated to Plaintiff’s grounds for the instant action. Docket Nos.

24, 25.

          Defendant has filed a Reply, arguing that Plaintiff’s new allegations do not relate to,

establish, or support the required elements of his negligence or negligent hiring claim and are

therefore outside the pleadings for purposes of a Rule 12(b)(6) Motion. Docket No. 26. Defendant

further replies that “Plaintiff’s attempt to introduce new allegations outside the pleadings in

response to Defendant’s Motion does not affect the fact that his claims are still barred by the

exclusivity rule of the Tennessee Worker’s Compensation Act.” Id.




     Case 3:20-cv-00862 Document 31 Filed 04/13/21 Page 1 of 5 PageID #: 99
        Plaintiff has filed a Sur-Reply, arguing that an injured party can bring both a Worker’s

Compensation claim and file a civil suit and reiterating his contention that Defendant’s Motion

should be denied. Docket No. 30.

        Plaintiff, pro se, filed this action “for third party negligence personal injury sustained on

October 6, 2019 . . . while employed at Amazon.” Docket Nos. 1, 7. Specifically, Plaintiff avers

that he was physically assaulted by a co-worker while on the job. Id.1 Plaintiff alleges that the co-

worker who assaulted him had a criminal record. Id. Plaintiff avers that, as a result of the assault,

he suffered a broken nose, head injury, concussion, and orbital fracture. Id. Plaintiff seeks

$150,000.00 in damages “for medical bills, pain and suffering, emotional distress, future medical

bills, actual and punitive damages, disfigurement, lost [sic] of income, future lost [sic] of income.”

Id.

        In order for Plaintiff to plead a prima facie claim of negligence, Plaintiff must allege: (1)

a duty of care owed by the defendant to the plaintiff; (2) conduct below the appliable standard of

care that amounts to breach of that duty; (3) an injury or loss; (4) cause in fact; and (5) proximate

cause. Heflin v. Iberiabank Corp., 571 S.W.3d 727, 734 (Tenn. Ct. App. 2018). Plaintiff alleges

only that he was assaulted by a co-worker while on the job, that he sustained injuries as a result of

that assault, and that the co-worker had a criminal record. Docket Nos. 1, 7. Plaintiff, in his

pleadings, has not alleged to what standard of care Defendant should be held, how Defendant’s

conduct failed to meet that standard of care, or how Defendant’s alleged negligence could be the

proximate cause of Plaintiff’s injuries. Because Plaintiff’s pleadings are silent with regard to

requisite elements, Plaintiff has failed to state a claim for negligence, such that Defendant’s Motion



1
  In his Response, Plaintiff additionally avers that he was assigned to work with the assaulting co-
worker rather than his regular work assignment, and that the co-worker had premeditated the plan
to assault him. Docket No. 25.
                                                  2

      Case 3:20-cv-00862 Document 31 Filed 04/13/21 Page 2 of 5 PageID #: 100
should be granted.2

       To plead a prima facie claim of negligent hiring, Plaintiff must allege the elements of a

negligence claim (set forth above) and additionally allege that “the employer had knowledge of

the employee’s unfitness for the job.” Brown v. Mapco Exp., Inc., 393 S.W.3d 696, 703 (Tenn. Ct.

App. 2012), quoting Doe v. Catholic Bishop for Diocese of Memphis, 306 S.W.3d 712, 717 (Tenn.

Ct. App. 2008). Plaintiff does not allege that Defendant was aware of his co-worker’s alleged

criminal record; that Defendant could foresee the probability that an employee would physically



2
  Fed. R. Civ. P. 12(b)(6) provides that a claim may be dismissed for failure to state a claim upon
which relief can be granted. In order to state a claim upon which relief can be granted, a complaint
must contain either direct or inferential allegations respecting all material elements to sustain a
recovery under some viable legal theory. Mezibov v. Allen, 411 F.3d 712, 716 (6th Cir. 2005).
Conclusory allegations or legal conclusions masquerading as factual allegations will not suffice.
Id. A complaint containing a statement of facts that merely creates a suspicion of a legally
cognizable right of action is insufficient. Bell Atlantic Corp. v. Twombly, 127 S.Ct. 1955, 1965
(2007). The “[f]actual allegations must be enough to raise a right to relief above the speculative
level”; they must “state a claim to relief that is plausible on its face.” Id. at 1965, 1974. See also,
Ass’n of Cleveland Fire Fighters v. City of Cleveland, 502 F.3d 545, 548 (6th Cir. 2007).

       Moreover, the United States Supreme Court has recently addressed the appropriate
standard that must be applied in considering a Motion to Dismiss for failure to state a claim. See
Ashcroft v. Iqbal, 556 U.S. 662 (2009). The Iqbal Court stated in part as follows:

       Two working principles underlie our decision in Twombly. First, the tenet that a
       court must accept as true all of the allegations contained in a complaint is
       inapplicable to legal conclusions. Threadbare recitals of the elements of the cause
       of action, supported by mere conclusory statements, do not suffice . . . . Rule 8
       marks a notable and generous departure from the hyper-technical, code-pleading
       regime of a prior era, but it does not unlock the doors of discovery for plaintiff
       armed with nothing more than conclusions. Second, only a complaint that states a
       plausible claim for relief survives a motion to dismiss . . . . Determining whether a
       complaint states a plausible claim for relief will, as the Court of Appeals observed,
       be a context-specific task that requires the reviewing court to draw on its judicial
       experience and common sense. . . . But where the well-pleaded facts do not permit
       the court to infer more than the mere possibility of misconduct, the complaint has
       alleged - but it has not “show[n]” - “that the pleader is entitled to relief.”

556 U.S. at 678-79 (citations omitted).

                                                  3

    Case 3:20-cv-00862 Document 31 Filed 04/13/21 Page 3 of 5 PageID #: 101
attack another employee without knowledge of a criminal record, or based on an unidentified

criminal history alone; or that the co-worker was unfit for the job. Because Plaintiff’s pleadings

are likewise silent with regard to requisite elements, Plaintiff has failed to state a claim for

negligent hiring, such that Defendant’s Motion should be granted.

       Moreover, hiring a person with a criminal record, without more, neither establishes that the

person is unfit for the job nor constitutes a deviation from the “reasonable person standard of care”

or cause “unreasonable risks of harm.” See, e.g., Herndon v. Torres, 791 F. App’x 547, 554-55

(6th Cir. 2019). Instead, there must be evidence of unfitness for the specific job, evidence that the

person would likely repeat the same criminal behavior, and evidence that the person would pose

an unreasonable risk to others; if the injury which occurred could not have been reasonably

foreseen, the duty of care does not arise and there is no negligence and no liability. Id. Accordingly,

Plaintiff’s allegation that the assaultive co-worker had a criminal record is insufficient to impose

liability upon Defendant for either negligence or negligent hiring.

       Even if Plaintiff had sufficiently plead the requisite allegations, Plaintiff would still fail to

state a claim upon which relief could be granted because Plaintiff’s claims are barred by the

exclusivity provision of the Tennessee Workers Compensation Act (the “Act”). Tenn. Code Ann.

§ 50-6-108(a). The Act covers injuries arising primarily out of and in the course and scope of

employment that cause the need for medical treatment. See Tenn. Code Ann. § 50-6-102; Tenn.

Code Ann. § 50-6-116. An injury occurs “in the course of” employment if it happens while an

individual is at work, and it “arises out of” the employment “when there is apparent to the rational

mind, upon consideration of all the circumstances, a causal connection between the conditions

under which the work was required to be performed and the resulting injury.” Anderson v. Save-

A-Lot, Ltc. 989 S.W.2d 277, 280 (Tenn. 1999). The Act specifically provides that “the rights and



                                                  4

    Case 3:20-cv-00862 Document 31 Filed 04/13/21 Page 4 of 5 PageID #: 102
remedies granted to an employee subject to [the Act’s provisions], on account of personal injury .

. . shall exclude all other rights and remedies of the employee . . . at common law or otherwise, on

account of the injury.” Tenn. Code Ann. § 50-6-108(a).3 Because Plaintiff’s injury occurred in the

course of his employment, and arises out of that employment, his claims are barred by the

exclusivity provision of the Tennessee Workers Compensation Act and Defendant’s Motion

should be granted.

       For the reasons discussed above, the undersigned recommends that Defendant’s Motion to

Dismiss (Docket No. 22) be GRANTED, and that this action be DISMISSED WITH

PREJUDICE.

       Under Rule 72(b) of the Federal Rules of Civil Procedure, any party has fourteen (14) days

after service of this Report and Recommendation in which to file any written objections to this

Recommendation with the District Court. Any party opposing said objections shall have fourteen

(14) days after service of any objections filed to this Report in which to file any response to said

objections. Failure to file specific objections within fourteen (14) days of service of this Report

and Recommendation can constitute a waiver of further appeal of this Recommendation. See

Thomas v. Arn, 474 U.S. 140, 106 S. Ct. 466, 88 L. Ed. 2d 435 (1985), reh’g denied, 474 U.S.

1111 (1986); 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72.




                                              JEFFERY S. FRENSLEY
                                              United States Magistrate Judge




3
 The exceptions to the exclusivity provision are inapplicable here as Plaintiff does not allege that
Defendant intentionally injured him, nor does Plaintiff allege that the assault was domestic or
otherwise private in nature. Accordingly, the undersigned will not further discuss the exclusivity
exceptions.
                                                 5

    Case 3:20-cv-00862 Document 31 Filed 04/13/21 Page 5 of 5 PageID #: 103
